1

2

3                            UNITED STATES DISTRICT COURT
4                                   DISTRICT OF NEVADA
5                                             ***
6    FERRIL J. VOLPICELLI,                           Case No. 3:17-cv-00690-MMD-WGC
7                                    Petitioner,                  ORDER
           v.
8
     WARDEN BAKER, et al.,
9
                                 Respondents.
10

11         Good cause appearing, Respondents’ motion for extension of time (ECF No. 28)

12   is granted. Respondents will have until March 11, 2019, to file a reply to Petitioner’s

13   opposition to Respondents’ motion to dismiss.

14

15         DATED THIS 11th day of February 2019.

16

17                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26
27

28
